—Judgment, Supreme Court, New York *278County (Budd Goodman, J.), rendered October 19, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, and imposing a mandatory surcharge, unanimously affirmed.
Defendant’s challenge to the imposition of the surcharge should be raised in the sentencing court by way of a motion for resentencing (People v Rada, 160 AD2d 552). Such determination should be made at the end of a defendant’s sentence. Consequently, defendant’s claim is premature (People v Velasquez, 198 AD2d 25, lv denied 82 NY2d 932). Concur— Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.